Citation Nr: 1739230	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to April 5, 2014, and in excess of 10 percent thereafter, for lumbar spine degenerative arthritis.

2.  Entitlement to an initial compensable disability rating prior to November 10, 2016, and in excess of 10 percent thereafter, for left knee status post arthroscopic surgery.


REPRESENTATION

Veteran represented by:	Paul Dombeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to February 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case is currently held by the RO in Phoenix, Arizona.

In March 2016, the Veteran testified at a videoconference hearing before a Veteran's Law Judge who has since retired from the Board.  A transcript of the hearing is of record. 

This matter was previously before the Board in June 2016, at which time the Veteran's claims were remanded for additional development.  For the reasons that follow, another remand is necessary before the claims can be adjudicated.

During the course of the appeal, in a November 2016 rating decision, the RO increased the Veteran's rating for his lumbar spine disability, assigning a 10 percent rating effective April 5, 2014.  In the same decision, the Veteran's left knee disability rating was increased to 10 percent effective November 10, 2016.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for his respective disabilities, these issues remain in appellate status and have been characterized as shown on the first page of this decision.

In June 2016, the Board noted that at the Veteran's March 2016 hearing, he raised the issue of entitlement to service connection for a left hip disability.  Because the Board lacked jurisdiction to adjudicate that issue in the first instance, it referred it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2016).  Although referred by the Board in June 2016, the AOJ has failed to take any action thus far.

The Veteran is advised that his statements at his March 2016 hearing do not meet the standards of an intent to file under 38 C.F.R. § 3.155 (b) or those of a complete claim under 38 C.F.R. § 3.155 (a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  In May 2017, the Veteran was notified that the previous Veteran's Law Judge is no longer employed by the Board and given an opportunity to appear for another hearing.  In a May 2017 statement, the Veteran requested another Board hearing to be held at his local VA regional office.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704.  In light of the above, and because the RO schedules Travel Board and videoconference hearings, a remand of this claim is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity on the issues of initial increased disability ratings for his service-connected lumbar spine degenerative arthritis and left knee disabilities.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  Thereafter, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




